Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to Amendments filed on 08/10/2021. As directed by the Amendments, claims 15, 16, 20, 26, 41 and 42 have been amended. As such, claims 1-42 are pending in the instant application.
	Applicant has provided explanation and cited Figures 2, 6, and 7 to support limitation “the at least one coupler provides electrical connection between the at least one electrode, sensor, and wiring embedded within or otherwise integrated into the inner member and the outer member” in claim 41 in response to the drawing objection and 112 rejection issued in the in previous Office Action. However, this does not remedy the issue; as such, the drawing objection and 112 claim rejection for claim 41 are still maintained for the following reasons:
Claim 41 requires the coupler provides electrical connection between the at least electrode, sensor.., this coupler was previously claimed in claim 16, wherein this coupler is for coupling the outer member and the inner member. As identified in the previous Office Action, this coupler is corresponded to element 214 or 216 wherein the coupler 213 which could be hook and loop fasteners, snaps, buttons, and zippers ([0054]) and coupler 216 could be sewn seams, rivets, adhesive, or heat bond ([0054]). However, there seems to be gap between the coupler which is one of hook and loop fastener, snaps button, zippers sewn electrical connection between the at least one electrode, sensor… as claimed in claim 41. Are these couplers has some special electrical material that conduct electrical connection between at least one electrode, sensor and wiring to provide electrical connection?
Figures 2 and 7 shown the coupler 214 with dashed lines but still do not shown the electrical connection that the coupler provides between at least one electrode, sensor, and wiring. In addition, the electrode, sensor and wiring are not shown on these figured. Figure 6 shown inner member with labeled “integrated electronics placement zone”, “electronic placement”, and wiring “to outer wrap or FES” (FES stands for Functional Electrical Stimulation) but there is no illustration of the electrical connection that the coupler (hook and loop fastener, snaps button, zippers sewn seams, rivets, adhesive, or heat bond) provides between the electrode, sensor, and wiring.
	Applicant has amended claims 16 and 20 to correct minor informalities; as such, the previous claim objections are withdrawn.
	Applicant has amended claim 15 to clarify the claiming subject matter but the lack of antecedent basis for the “the outer member” limitation was not addressed and amended. As such, the previous 112 claim rejection of claim 15 is still maintained.
	Applicant has amended claims 26 and 42 to clarify the claiming subject matter; as such, the previous 112 claim rejections of claims 26 and 42 are withdrawn.
	The 112f claim interpretations are still maintained as the Applicant did not provide reasoning of traversing and the Applicant reserved the right to address these interpretations on the record at a later date. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8-13 and 15-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leicester (U.S. Publication 2012/0023638 hereinafter Leicester).
Regarding claim 1, Leicester discloses a flexible anchor member ([0033]: clutching means 12 include a plurality of flexible members) comprising: a member (Figs. 1 and 3, [0033] and [0035]: leg 32 of trouser 4) for placement about a body part (Fig. 2, [0033]:  calf portion 36) of a wearer; at least one substantially inextensible textile element (Fig. 3, [0033], [0038]: calf straps 38 may be made of any suitable robust material such a webbing made from polyester, polypropylene, nylon or any other suitable material) partially circumscribing a portion (Figure 3 shown this configuration) of the member (leg 32 of trouser 4) and configured in one or more locations (Fig.3 shown three calf straps 38 at different locations) to be secured (Fig. 3 shown 
Regarding claim 2, Leicester discloses the flexible anchor member according to claim 1, wherein the body part includes a calf (Fig. 2: calf)
Regarding claim 4, Leicester discloses the flexible anchor member according to claim 1, wherein the member (Figs. 2 and 3: leg 32 of trouser 4) is substantially conical (Figures 2 and 3 shown this configuration) and configured to be pulled onto or rolled onto (Figure 1 show this configuration) the body part (Figure 2: calf portion 36).
Regarding claim 8, Leicester discloses the flexible anchor member according to claim 1, wherein constriction of the at least one substantially inextensible textile element about the member ([0039]: as the cable 54 is pulled into the passageway 31 it will be drawn through the 
Regarding claim 9, Leicester discloses the flexible anchor member according to claim 1, further including one or more fasteners (refer to 112(f) interpretation of above: since the eyelet 40 equivalently functioning to couple the textile element/calf straps 38 and the member/leg 32of trouser 4; Fig. 3, [0033]: eyelet 40) for securing (Fig. 3: the lacing 64 passing through the eyelet 40, as the cable 54 pulled, the eyelet 40 acts as fasteners to pull the calf straps ends 44 together which securing/tightening the calf straps 38 to leg 32) the at least one substantially inextensible textile element (Fig. 3: calf straps 38) to the member (Fig. 3: leg 32 of trouser 4).
Regarding claim 10, Leicester discloses the flexible anchor member according to claim 9, wherein the one or more fasteners are further configured for adjusting a length (Fig. 3: the position of eyelet 40 change the length of which the calf strap 38 is available to constrict; this is the distance between the eyelet 40 as shown in Figure 3) of the at least one substantially inextensible textile element (Fig. 3: calf strap 38) available for constricting about the member (Fig. 3: leg 32) in response to the applied force.
Regarding claim 11, Leicester discloses the flexible anchor member according to claim 1, wherein the force transfer coupler (see 112f interpretation above: although the lacing 64 does not have the Y-shaped configuration but lacing 64 does discloses equivalent structure of two 
Regarding claim 12, Leicester discloses the flexible anchor member according to claim 11, further including one or more fasteners (refer to 112(f) interpretation of above; Fig. 3, [0033]: eyelet 40) for securing (Fig. 3: the lacing 64 passing through the eyelet 40, as the cable 54 pulled, the eyelet 40 acts as fasteners to pull the calf straps ends 44 together which securing/tightening the calf straps 38 to leg 32) the at least one substantially inextensible textile element (Fig. 3: calf straps 38) to the member (Fig. 3: leg 32 of trouser 4), wherein the one or more fasteners (Fig. 3: eyelet 40) are configured for adjusting a path (as the lacing is pulled, the calf straps 38 would be pulling in the path at which lacing is pulled via the eyelet 40) followed by the at least one substantially inextensible textile element (Fig. 3: calf straps 38) about the member (Fig. 3: leg 32 of trouser 4), thereby adjusting an amount of friction generated ([0039]: as the cable 54 is pulled, lacing 64 on the calf straps 38 that looped through 
Regarding claim 13, Leicester discloses the flexible anchor member according to claim 12, wherein the one or more fasteners (Fig. 3: lacing 64) are configured for adjusting a ratio ([0039]: distance between the left and right eyelet 40 effect the force that being pulled by the lacing 64) of the first portion of the applied force  ([0039]: as the cable 54 is pulled, lacing 64 on the calf straps 38 that looped through the eyelet 40 is tensioned and thereby pull the ends 44 of calf straps 38 together which change the tension force on the leg 32) transferred to the member (Fig. 2: leg 32 of trouser 4) and the second portion of the applied force (as the cable 54 is pulled, lacing 64 on the calf straps 38 that looped through the eyelet 40 is tensioned and thereby pull the ends 44 of calf straps 38 together which change the tension force on calf straps 38) transferred to the at least one substantially inextensible textile element (Fig. 3: calf straps 38).
Regarding claim 15, Leicester discloses the flexible anchor member according to claim 1, wherein an outer member (Fig. 3: one of the calf straps 38) includes a substantially inextensible textile material (Fig. 3, [0033], [0038]: calf straps 38 may be made of any suitable robust material such a webbing made from polyester, polypropylene, nylon or any other suitable material) configured for directing the force ([0039]: as the cable 54 is pulled into the passageway 31 it will be drawn through the loop 62 in the cable end and thereby tension the lacing 64. This will draw the ends 44 of the calf straps 38 together thereby tensioning the 
Regarding claim 16, Leicester discloses a flexible anchor member comprising: an outer member (Fig. 3, [0036]: cover 50 and calf straps 38) for placement about a body part (Fig. 2: calf portion 36), the outer member (Fig. 3: calf straps 38) including a substantially inextensible textile material ([0033], [0038]: calf straps 38 may be made of any suitable robust material such a webbing made from polyester, polypropylene, nylon or any other suitable material) configured for directing a force ([0039]: as the cable 54 is pulled into the passageway 31 it will be drawn through the loop 62 in the cable end and thereby tension the lacing 64. This will draw the ends 44 of the calf straps 38 together thereby tensioning the gripping means 12 around the respective calf of the user) applied by an actuator (Fig. 3, [0039]: cable 54) to act upon a portion of the body part (Fig. 2: calf portion 36); an inner member (Figs. 1 and 3, [0033] and [0035]: leg 32 of trouser 4) for positioning between the body part (Fig. 1: calf) and the outer member (Fig. 3: cover 50 and calf straps 38), a first surface (the inner surface of the leg 32 of trouser) of the inner member (Fig. 2: leg 32 of trouser 4) being configured for frictionally engaging ([0039]: ([0039]: as the cable 54 is pulled into the passageway 31 it will be drawn through the loop 62 in the cable end and thereby tension the lacing 64. This will draw the ends 44 of the calf straps 38 together thereby tensioning the gripping means 12 around the respective calf of the user which the leg 32 of the trouser 4 will frictionally engage with the user leg to catch and prevent him/her from falling down) the body part (Fig. 1:  calf); and at least one coupler (see 112f above: Fig. 3, [0036]: since hook and loop fabric fastening means 52 is the same as the hook and loop fasteners 214 of the Applicant; or sewn seams ([0036]: cover 50 is sewn to the calf 
Regarding claim 17, Leicester discloses the flexible anchor member according to claim 16, wherein the body part includes a calf (Fig. 2: calf portion 36).
Regarding claim 18, Leicester discloses the flexible anchor member according to claim 16, WO 2017/160751 PCT/US2017/02215038 wherein all of the outer member (for this claim, only the calf straps 38 are being considered as the outer member; and the dash lines shown in Figure 3 are being considered as “at least one coupler”) is made from the substantially inextensible textile material ([0033], [0038]: calf straps 38 may be made of any suitable robust material such a webbing made from polyester, polypropylene, nylon or any other suitable material), and wherein the at least one substantially inextensible material (calf straps 38) is configured for directing ([0039]: as the cable 54 is pulled into the passageway 31 it will be drawn through the loop 62 in the cable end and thereby tension the lacing 64. This will draw the ends 44 of the calf straps 38 together thereby tensioning the gripping means 12 around the respective calf of the user) the applied force substantially circumferentially around the underlying body part ([0039]: respective calf of the user).
Regarding claim 19, Leicester discloses the flexible anchor member according to claim 16, wherein the substantially inextensible textile material (Fig. 3: calf straps 38) extends between a first location (top right calf strap 38, where right end 44 is pointed at in Figure 3) and 
Regarding claim 20, Leicester discloses the flexible anchor member according to claim 19, wherein the second location (top left calf strap 38, where left end 44 is pointed at in Figure 3) of the outer member is associated with a portion of the body part having resilient muscle (Fig. 2: tibialis anterior).
Regarding claim 21, Leicester discloses the flexible anchor member according to claim 16, wherein the inner member (Fig. 3: leg 32 of trouser 4) acts to resist migration ([0039]: as the cable 54 is pulled into the passageway 31 it will be drawn through the loop 62 in the cable end and thereby tension the lacing 64. This will draw the ends 44 of the calf straps 38 together thereby tensioning the gripping means 12 around the respective calf of the user) of the outer member (Fig. 3: calf straps 38) relative to the body part (Fig. 1: calf) in response to the applied force ([0039]: the force generated when cable 54 is pulled).
Regarding claim 22, Leicester discloses the flexible anchor member according to claim 16, wherein the at least one coupler (Fig. 3: hook and loop fastening means 52) is configured for selectably coupling and decoupling (when attached and detached the hook and loop fastening means 52, respectively) the outer member (Fig. 3: cover 50) and the inner member (Fig. 3: leg 32 of trouser 4).
Regarding claim 23, Leicester discloses the flexible anchor member according to claim 22, wherein the at least one coupler is a hook and loop fastener ([0036]: hook and loop fastener means 52)

Regarding claim 25, Leicester discloses the flexible anchor member according to claim 24 , wherein the at least one coupler is sewn seams ([0036]: sewn).
Regarding claim 26, Leicester discloses the flexible anchor member according to claim 16, wherein the outer member (Fig. 3: cover 50) is substantially planar (Figure 3 shown this configuration when the hook and loop fastener means 52 is detached) and includes one or more fasteners (Fig. 3: hook and loop fastener means 52), wherein the at least one of outer member is configured to be formed into a substantially cylindrical (when hook and loop fastener means 52 are attached).
Regarding claim 27, Leicester discloses the flexible anchor member according to claim 16, wherein the inner member (Fig. 1 and 3: leg 32 of trouser 4) is configured to be pulled onto (Figure 1 shown this configuration) the body part (Fig. 1: calf).
Regarding claim 28, Leicester discloses the flexible anchor member according to claim 16, wherein the outer member (Fig. 3: cover 50) includes a mechanism ( see 112(f) interpretation above: since hook and loop equivalently functioning to generate a pre-compression force on the body to the Applicant; [0036]: hook and loop fastener means 523) for adjustably applying a compression force (the hook and loops enable this) about the body part (Fig. 1: calf).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3, 5 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Leicester in view of Verkade et al. (U.S. Publication 2006/0084899 hereinafter Verkade).
Regarding claim 3, Leicester discloses the flexible anchor member according to claim 1.
Leicester silent about the member is substantially planar and includes one or more fasteners for securing the member about the body part.
However, Verkade in the art of orthopedic ankle braces ([0006]) teaches the member (Fig. 1 and 3, [0050]: inner soft liner 130 encircled the wearer’s calf) is substantially planar (Figure 3 show the inner liner 130 can unwrapped and is planar) and includes one or more 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s member (leg 32 of trouser 4) to be substantially planar and includes one or more fasteners for securing the member about the body part, in view of Verkade, for the benefit of allow easily donning the member since it is open in the anterior side ([0052]) and allow adjustability of the member for comfortable fit to the user (0053). 
Regarding claim 5, Leicester discloses the flexible anchor member according to claim 1.
Leicester silent about the member includes a mechanism for adjustably applying a pre- compression force about the body part.
However, Verkade teaches the member (Fig. 1 and 3, [0050]: inner soft liner 130 encircled the wearer’s calf) includes a mechanism (see 112f above, Verkade also discloses laces which is the same as Applicant’s laces; Fig.3, [0053]: inner member comprises an adjustable fastener such as hook and loop fastener 304 or laces) for adjustably applying a pre- compression force (by adjusting the fastener) about the body part.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s member (leg 32 of trouser 4) to have includes a mechanism for adjustably applying a pre- compression force about the body part, as taught by Verkade, for the benefit of adjustability of the member for a more comfortable fit to the user (0053). 

Leicester silent about a second inner member for positioning between the body part and the outer member, and WO 2017/160751 PCT/US2017/02215041 wherein a shape of the second inner member is substantially similar to the inner member such that the inner member and the second inner member may be selectively interchanged for use with the outer member.
However, Verkade teaches a second inner member ([0052]: an inner liner 130 of a different size) for positioning between the body part (Fig. 3, [0053]: calf) and the outer member (Fig. 3, [0036]: calf-supporting portion 121 of the ankle cuff 102), and WO 2017/160751 PCT/US2017/02215041 wherein a shape of the second inner member is substantially similar ([0052]: same inner liner 130 shape but different size) to the inner member such that the inner member and the second inner member may be selectively interchanged ([0052]: replace the inner liner 130) for use with the outer member.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s flexible anchor member to have a second inner member for positioning between the body part and the outer member, and WO 2017/160751 PCT/US2017/02215041 wherein a shape of the second inner member is substantially similar to the inner member such that the inner member and the second inner member may be selectively interchanged for use with the outer member, as taught by Verkade, for the benefit of allowing the user to use another inner member when the inner member is being cleaned or a different size for different fit/tightness as desired ([0052]).
Regarding claim 38, Leicester as modified, discloses the flexible anchor member according to claim 37, wherein the inner member is configured to complement a specific 
Regarding claim 39, Leicester as modified, discloses the flexible anchor member according to claim 37, wherein the inner member is configured to complement a specific geometry of the body part of a first person, and wherein the second inner member is configured to complement a specific geometry of the body part of a second person (Verkade’s [0052]: as modified, different sizes of the inner members are disclosed, the different in sizes will allow fitment of the inner members with different people or accommodating the same person with a change of size, for example a child/teen or a person losing or gaining weight).

Claims 6-7, 29-30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Leicester in view of Moore (U.S. Patent 3,831,467 hereinafter Moore).
Regarding claim 6, Leicester discloses the flexible anchor member according to claim 1.

However, Moore is in the art of orthopedic appliance field, teaches the member (Fig. 3, Col. 1, Lns. 61-62: base sheet 12 comprises inner surface 14) further includes at least one stiffening element (see 112f above; since the planar stiffness 52 provide additional rigidity and is provided in the longitudinal direction, it is equivalent as Applicant’s element 320; Fig. 4, Col. 2, Lns. 55-56: planar stiffener 52) for enhancing a longitudinal stiffness (Figure 4 shown the planar stiffener 52 run in the longitudinal direction, Col. 2, Ln. 55: to add further rigidity) of the member.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s member further includes at least one stiffening element for enhancing a longitudinal stiffness of the member, as taught by Moore, for the benefit of adding rigidity to the member and providing guiding correct positioning of the member to the leg (Col. 2, Lns. 62-44).
Regarding claim 7, Leicester as modified, discloses the flexible anchor member according to claim 6, wherein the force transfer coupler (Leicester’s Fig. 3: lacing 64) couples the actuator (Leicester’s Fig. 3: cable 54) to a central portion of the member (Leicester’ [0039]: since the force from the cable 54 is transferred via the lacing 64 and eyelet 40, the lacing 64 and eyelet 40 are couple to a central portion of the leg 32 of trouser 4 as shown in Figure 3).
Regarding claim 29, Leicester discloses the flexible anchor member according to claim 16.

However, Moore is in the art of orthopedic appliance field, teaches the outer member (Fig. 7, Col. 1, Ln. 63: outer surface 16) further includes at least one stiffening element (Fig. 7, Col. 2, Lns. 55-56: planar stiffener 52) for enhancing a longitudinal stiffness (Fig. 7 shown the planar stiffener 52 run in the longitudinal direction, Col. 2, Ln. 55: to add further rigidity) of the member.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s member further includes at least one stiffening element for enhancing a longitudinal stiffness of the member, as taught by Moore, for the benefit of adding rigidity to the outer member (Col. 2, Ln. 55) which better support the wear’s leg when descent. 
Regarding claim 30, Leicester as modified, discloses the flexible anchor member according to claim 29, wherein the outer member (Leicester’s calf straps 38) is configured to couple to the actuator (Leicester’s Figure 3: cable 54) at a central portion (Leicester’ [0039]: since the force from the cable 54 is transferred via the lacing 64 and eyelet 40, the lacing 64 and eyelet 40 are couple to a central portion of the calf straps 38) of the outer member (Fig.3: calf straps 38).
Regarding claim 33, Leicester discloses the flexible anchor member according to claim 16.
Leicester silent about the inner member includes a second surface and a thickness between the first surface and the second surface, and wherein the thickness varies along at 
However, Moore teaches the inner member (Fig. 3, Col.2, Lns. 42-43: inner surface 14 and resilient pad 42) includes a second surface (Fig. 3, Col. 2, Lns. 46-47: planar undersurface 44) and a thickness (Figure 3 shown this configuration) between the first surface (Fig. 4: Col. 2, Ln. 48: inner surface 48) and the second surface (Fig.3: planar undersurface 44), and wherein the thickness varies (Figure 3 shown this configuration) along at least a portion of the inner member such that a shape of the first surface (Figs. 3 and  4: inner surface 48) complements a specific geometry (the lower portion of the surface 48 closer to where 46 is pointed at in Figure 3 support the calf) of the body part (calf).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s the inner member includes a second surface and a thickness between the first surface and the second surface, and wherein the thickness varies along at least a portion of the inner member such that a shape of the first surface complements a specific geometry of the body part, as taught by Moore, for the benefit of providing a degree of comfortable support (Col. 2 Lns. 51-53).

Regarding claim 34, Leicester as modified, discloses the flexible anchor member according to claim 33, wherein the body part is a calf (Leicester’s Fig. 1: calf portion 36; Moore’s Fig. 1: lower portion of the inner surface corresponded to where element 46 is labeled, which is a calf) of a wearer, wherein the inner member is thicker in an area configured for placement against a belly of the calf muscle (Moore’s Figure 3 shown this configuration, the lower portion .

Claims 14 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Leicester in view of Toth (U.S. Publication 2010/0056966 hereinafter Toth).
Regarding claim 14, Leicester discloses the flexible anchor member according to claim 1.
Leicester silent about a sensor embedded into the member.
However, Toth discloses a compression device (Fig. 1a, [0173]: compression device 1) in form of a sheet that wrapped around the body part ([0173] and Figure 1a shown the compression device 1 wrapped around the calf of the wearer) and also teaches a sensor (Fig. 2, [0179]: sensor layer 15) embedded within the member ([0185]: the sensor layer 15 could be in integrated with the inner layer 16) and a control unit ([0180]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s flexible anchor device to have a sensor integrated into the member, as taught by Toth, for the benefit of allow measuring surface pressure of the wearer ([0179]) and providing feedback of the pressure to the wearer during use of the compression device ([0178]). 
Regarding claim 40, Leicester discloses the flexible anchor member according to claim 16.
Leicester silent about a sensor embedded into the inner member.


Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s flexible anchor device to have a sensor integrated into the member, as taught by Toth, for the benefit of allow measuring surface pressure of the wearer ([0179]) and providing feedback of the pressure to the wearer during use of the compression device ([0178]). 

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Leicester in view of Vollbrecht et al. (U.S. Publication 2012/0109031 hereinafter Vollbrecht).
Regarding claim 31, Leicester discloses the flexible anchor member according to claim 16.
Leicester silent about the first surface of the inner member includes an anti-slip material for enhancing a coefficient of friction of the first surface of the inner member.
However, Vollbrecht discloses a support bandage serves to support a limb ([0001]) and teaches the first surface (Fig. 2, [0052]: inner side 3) of the inner member (Figs. 1 and 2: support bandage 1) includes an anti-slip material (Fig.2, [0052]: anti-slip coating points 5) for enhancing a coefficient of friction of the first surface (Fig. 2: inner side 3) of the inner member (support bandage 1).

Regarding claim 32, Leicester as modified, discloses the flexible anchor member according to claim 31, WO 2017/160751 PCT/US2017/02215040 wherein the anti-slip material includes silicone ([0052]: silicone material).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Leicester in view of Gray (U.S. Patent 5,584,799 hereinafter Gray).
Regarding claim 35, Leicester discloses the flexible anchor member according to claim 16.
Leicester silent about an elastic modulus of the inner member varies along at least a portion of the inner member, and wherein the variations in elastic modulus are configured to distribute, uniformly onto the body part, a force applied to the inner member by the outer member.
However, Gray discloses a splint/therapeutic device for partially limiting the mobility of the a selected portion of the patent body (abstract) and teaches an elastic modulus of the inner member (Figs. 21 and 22, Col. 9, Lns. 42: splint body 12L) varies along at least a portion of the inner member (Col. 8, Lns.2-8: extent of regions of different moduli of elasticity can be controlled), and wherein the variations in elastic modulus are (Col. 8 Lns. 2-8: it is conceivable 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s inner member material so that  an elastic modulus of the inner member varies along at least a portion of the inner member, and wherein the variations in elastic modulus are configured to distribute, uniformly onto the body part, a force applied to the inner member by the outer member, as taught by Gray, for the benefit of better controlling the moduli of elasticity for a desired flexibility (Col. 8, Lns.7-11).
Regarding claim 36, Leicester as modified, discloses the flexible anchor member according to claim 16, wherein an elastic modulus of the inner member varies (Col. 8 Lns. 2-8: it is conceivable to utilize a material in which the modulus of elasticity can be varied; extent of regions of different moduli of elasticity can be controlled) along at least a portion of the inner member (Figs. 21 and 22, Col. 9, Lns. 42: splint body 12L), and wherein the variations in elastic modulus are configured to direct, onto a specific portion of the body part (Figs. 21 and 22: leg and calf of wearer), a force applied to the inner member (Fig. 22: splint body 12L) by the outer member (Fig. 22: adjustable straps 26).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Leicester.
Regarding claim 42, Leicester discloses the flexible anchor member according to claim 16, WO 2017/160751 PCT/US2017/02215042 further including at least one element (Fig. 3: lacing 64) partially circumscribing a portion of 
Leicester silent about the material of the at least one element (lacing 64).
However, in another embodiment, Figure 12, Leicester teaches a lower tensioning means (Fig. 12, [0050]: lower tensioning means 184) is an inextensible textile element ([0051]: lower tensioning means 184 is made of webbing material).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modified Leicester’s element (Fig. 3: lacing 64) to be an inextensible textile element, as taught by Leicester, for the benefit of durability and increase safeness as the inextensible textile element/webbing material is cause less wear than steel cable ([0051]).
Response to Arguments
Applicant's arguments filed on 08/10/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument about Leicester’s cable 54 is not an actuator on pages 3 and 4 of the Remarks, the Examiner understand the point of view but respectfully disagrees. The plain meaning of actuator is defined as “a mechanical device for moving or controlling something” (by Merriam-Webster dictionary, https://www.merriam-
The Examiner also reached out to Applicant’s representative and offered an Examiner’s Amendment to further amend the independent claims to include an allowable subject matter from the Applicant’s disclosure to advance the application in condition for allowance. However, the Applicant passed on the offer due to licensing purposes.

Conclusion
The prior art of record and not relied upon is considered pertinent to applicant disclosure. 
Hammerslag et al. (U.S. Publication 20080066272) discloses a member (Fig. 3: cuff 110) for placement about a body part of a wearer; at least one strap (Fig. 3:  retaining member 140) partially circumscribing a portion of the member (Figure 3 shown this configuration) and configured in locations to be secure to itself (Fig. 3: via 142a and 142b) and a force transfer coupler (Fig. 2: lace 123) configured to couple a portion of the strap to an actuator (Fig. 3, [0062]: tightening mechanism 125) such that a force applied by the actuator (Fig. 3 and [0062]: the tension force generated by turning knob 162 of tightening mechanism 125) causes the at least one strap to constrict about the member ([0062]: tension in the lacing system 122 causes tension on the retaining member 140 when the buckle 142 is engaged, thereby compressing the cuffs 110 around the wearer's limb).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/MARGARET M LUARCA/Primary Examiner, Art Unit 3785